Case 3:19-cr-00029-AET Document 14 Filed 02/06/19 Page 1 of 1 Page|`D: 153

UNITED sTATEs Dlsi",RICT CoURT

msTRicT oF NEw .rERsEY

UNITED STA'I`ES OF AMERiCA : I-Ion. Anne E. Thompson

v. § crim. No. 19-029 (AET)
GEORGE GILMORE § oRDER

This motion to inquire into defendant’s counsel’s potential conflicts of interest having
been filed by United States, Rachael A. I-lonig, Attorney for the United States acting under
authority conferred by 28 U.S.C. § 515 (Matthew J. Skahill, Deputy U.S. Attomey, Jihee G. Suh,
Assistant U.S. Artorney, and Thomas F. Koelbl, Trial Attorney, U.S. Department of Justice-Tax
Division, appearing); and defendant George Gilmore (Kevin I-I. Marino, Esq., appearing) having
opposed the motion; and the Court having reviewed the parties’ submissions and the record
before the Court in this matter; and for good cause shown,

It is, on this £Hd; of February, 2019,

ORDERED that the motion of the United States to inquire into defendant’s potential
conflicts of interest be granted; and is further

OR.DERED that the parties present all evidence and materials to this Court, to include

any written waivers of conflicts of interest, necess to resolve the Court’s in u' into
afy q 11')'

defendant’s counsel’s potential conflicts of interest, and that a hearing in this matter be

scheduled for WM/)//A, 37 , 2019 ar MA/V

HON. ANNE E. THoMPsoN f
Senior United States District Judge

